Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00409-CR
____________
 
BOBBY LEE HARRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 263rd District Court
Harris County, Texas
Trial
Court Cause No. 863,753
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was convicted of the offense
of aggravated sexual assault of a child and sentenced to confinement for twenty
years in the Institutional Division of the Texas Department of Criminal Justice
on November 14, 2001.  No motion for new
trial was filed.  Appellant=s notice of appeal was not filed
until February 4, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 30, 2002.
Panel consists of Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).